In re Baton Rouge Bank & Trust Co., applying for reconsideration of stay order recalled; writ denied on September 10, 1985, 474 So.2d 1293; Parish of East Baton Rouge, 19th Judicial District Court, Div. “B”, No. 291-274; to the Court of Appeal, First Circuit, No. CW/85/0994.
In order to permit consideration of this application at the Court’s next regular conference, all proceedings are stayed pending further order of this Court.
MARCUS, BLANCHE and WATSON, JJ., dissent from granting this stay order.